In an action to recover damages for breach of contract and breach of fiduciary duty, and for an accounting, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 16, 1990, which denied their motion to dismiss the plaintiff’s third and fourth causes of action.
Ordered that the order is affirmed, with costs.
In examining the sufficiency of a complaint, the challenged pleading is to be construed liberally (see, CPLR 3026), and is deemed to allege whatever can be implied from its statements by fair and reasonable intendment (see, Cohn v Lionel Corp., 21 NY2d 559). Here, the allegations of fraudulent conduct were pleaded in sufficient detail to clearly inform the defendants of the incidents complained of (see, CPLR 3016 [b]; Lanzi v Brooks, 43 NY2d 778, 780; Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187). Kunzeman, J. P., Fiber, Miller and Ritter, JJ., concur.